DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification was received on 15 June 2022.  This amended specification is acceptable.
Allowable Subject Matter
Claims 1, 2, 5, 6, 8-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the limitations found in claim 18, which was previously indicated to include allowable subject matter in the Office action of 15 April 2022, now has been added to claim 1.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a helical chamber on the surface of the core, which has a depth and a length, where the helical chamber includes transitional faces on sides, each transitional face having an angulation with respect to the surface of the core, which varies from 20 to 160 degrees in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIRAYDA A APONTE/Examiner, Art Unit 3772  
                                                                                                                                                                                                      /RALPH A LEWIS/Primary Examiner, Art Unit 3772